Exhibit 10.1

 

CARAUSTAR INDUSTRIES, INC.

 

RESTORATION PLAN

 

This Plan, established by Caraustar Industries, Inc., is effective this 22d day
of November, 1996, and further amended on February 7, 2002 and August 11, 2005.

 

ARTICLE 1 – PURPOSE OF PLAN

 

Section 1.1    Purpose: The purpose of this Plan is to provide supplemental
retirement benefits to certain named Caraustar Industries, Inc. Executives. The
benefits to be provided under this Plan are intended to supplement other
retirement benefits provided by the Company through plans qualified under
Section 401(a) of the Internal Revenue Code of 1986, unqualified plans, and the
federal Social Security system of the United States. Section 1.2    Design: The
Plan is designed to provide supplemental retirement benefits as described in
Section 3.3. Section 1.3    Specific Provision for Thomas V. Brown: Appendix A
contains a provision related to the calculation of Mr. Brown’s benefits and his
initial payment under this Plan.

 

ARTICLE 2 – DEFINITIONS

 

Section 2.1    Average Annual Compensation: The average of the Executive’s
annual Compensation earned after December 31, 1993, over the five (5)
consecutive calendar years during the ten (10) most recent calendar years
(including the calendar year in which his Payment Event occurs) which produces
the highest average, or, if the Executive has less than five (5) consecutive
years of service after December 31, 1993, the average of his annual Compensation
for his full calendar years of Service after December 31, 1993. Section 2.2   
Beneficiary: The Spouse of the Executive as of his Payment Event, or, if the
Spouse predeceases the Executive, the person designated by the Executive to be
the alternate beneficiary in such event. See Section 3.3(a). Section 2.3   
Board: The Board of Directors of Caraustar Industries, Inc.



--------------------------------------------------------------------------------

Section 2.4    Calculation Date: With respect to any Executive, the date on
which his Payment Event occurs. Section 2.5    Change-In-Control: The purchase
or other acquisition by any person, entity or group of persons, within the
meaning of the Securities Exchange Act of 1934 (“Act”), of 40 percent or more of
either the outstanding shares of common stock or the combined voting power of
the company, or the approval by the stockholders of the Company of a
reorganization, merger, or consolidation, in each case, with respect to which
persons who were stockholders of the Company immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own more
than 50 percent of the combined voting power entitled to vote generally in the
election of the Board of Directors of the reorganized, merged or consolidated
the Company’s then outstanding securities, or a liquidation or dissolution of
the Company or of the sale of all or substantially all of the Company’s assets.
Section 2.6    Code: The Internal Revenue Code of 1986, as amended, or as it may
be amended from time to time. Section 2.7    Company: Caraustar Industries, Inc.
Section 2.8    Compensation: Wages as defined in Section 3401(a) of the Code for
the purposes of income tax withholding at the source but determined without
regard to any rules that limit the remuneration included in wages based on the
nature or location of the employment or the services performed (such as the
exception for agricultural labor in Section 3401(a)(2)), reduced by all of the
following items (even if includible in gross income): reimbursements or other
expense allowances, fringe benefits (cash and noncash), moving expenses,
deferred compensation, and welfare benefits. Compensation shall also include any
amount which is contributed by the Company pursuant to a salary reduction
agreement and which is not includible in the Executive’s gross income under
Sections 125, 402(a)(8), 402(h), or 403(b) of the Code. Section 2.9   
Compensation and Employee Benefits Committee: The Compensation and Employee
Benefits Committee as established by the Board. Section 2.10    Covered
Compensation: For the Executive, the amount determined for the calendar year in
which he attains or will attain his Social Security Retirement Age under the
Rounded Table in Internal Revenue Service Revenue Ruling 93-20 (or any successor
table as updated and issued by the Internal Revenue Service from time to time)
as in effect for the calendar year in which his employment with the Employer
terminates. No increase in Covered Compensation shall decrease the Executive’s
amount of benefits under this Plan after his Calculation Date. Section 2.11   
Employee: A participant of the “Caraustar Industries, Inc. Retirement Plan.”

 

2



--------------------------------------------------------------------------------

Section 2.12    Executive: The participant in the Plan as appointed by the Chief
Executive Officer, upon receiving approval from the Compensation and Employee
Benefits Committee. Section 2.13    Final Average Compensation: The average
annual Compensation for the three (3) consecutive calendar years in which the
Executive was employed by the Company immediately preceding his Payment Event
excluding the calendar year in which his Payment Event occurs, or, if the
Executive’s entire period of service with the Employer is less than three (3)
consecutive calendar years, the average of this annual Compensation for his full
calendar years of Service. For purposes of this Section, Compensation for any
year in excess of the taxable wage base in effect at the beginning of such year
shall not be taken into account. Section 2.14    Fifty Percent (50%) Joint and
Survivor Annuity: An annuity which is payable monthly for the life of the
Executive, with a survivor annuity for the life of his Spouse which is Fifty
(50%) Percent of the amount of the annuity payable during the joint lives of the
Executive and his Spouse. Section 2.15    Hour of Service: Each hour for which
an Employee is paid, or entitled to payment, for the performance of duties for
the Company as an Employee during any period of employment. Section 2.16   
Normal Retirement Age: Age sixty-five (65).     

(a)     Early Retirement Age: Age 62 with thirty (30) years credited service
recognized by the Plan.

    

(b)     Early Retirement Factors: Early Retirement Factors will be the same
reduction factors as defined in the Caraustar Industries, Inc. Retirement Plan.

Section 2.17    Normal Retirement Date: The first day of the month coincident
with or next following the date the Executive attains his Normal Retirement Age.
Section 2.18    Payment Event: With respect to any Executive, the first to occur
of his Retirement Date, death, the date he suffers a Total and Permanent
Disability, or a Change-In-Control. Section 2.19    Plan: The “Caraustar
Industries, Inc. Restoration Plan”, as set forth herein or in any amendment
hereto. Section 2.20    Plan Administrator: The individual or committee
appointed pursuant to Article VII of the Retirement Plan, who shall have the
same powers and those duties with respect to the Plan as those described in
Article VII of the Retirement Plan. The Plan Administrator is the named
fiduciary for purposes of the Employee Retirement Income Security Act of 1974 as
amended.

 

3



--------------------------------------------------------------------------------

Section 2.21    Plan Year: The calendar year. Section 2.22    Retirement Date:
The first day of the month coincident with or next following the date the
Executive attains his Normal Retirement Age and actually terminates employment
with the Company. Section 2.23    Retirement Plan: The Caraustar Industries,
Inc. Retirement Plan for the Employees of Caraustar Industries, Inc., as amended
from time to time. Section 2.24    Service: An Employee shall be credited with
one (1) year of Service for each Plan Year during which he completes one
thousand (1,000) or more Hours of Service with the Company. An Employee shall
also be credited with Service solely for purposes of determining his Accrued
Benefit under Section 3.1 (but not for purposes of vesting under Section 3.4)
for employment with an employer other than the Company provided the Chief
Executive Officer makes a qualifying recommendation and such recommendation is
endorsed by the Board’s Compensation and Employee Benefits Committee.
Section 2.25    Spouse: The individual to whom the Executive is legally married
as of the earlier of the Executive reaching his Retirement Date, suffering a
Total and Permanent Disability (as defined in Section 1.66 of the Retirement
Plan and in accordance with a determination made by the SSA), death, or upon the
Change-In-Control of the Company. Section 2.26    Total and Permanent
Disability: The event shall have the meaning specified in Section 1.66 of the
Retirement Plan, in accordance with a determination made by the Social Security
Administration.

 

ARTICLE 3 – BENEFITS

 

Section 3.1    Accrued Benefit: The Accrued Benefit is an annual amount,
calculated as of the Executive’s Calculation Date, equal to the product of
(A) times (B) minus (C) where:     

(A)    is 1.35% of Average Annual Compensation times years of Service projected
to Normal Retirement Date, offset by .65% of Final Average Compensation up to
Covered Compensation times years of Service projected to Normal Retirement Date,
and

    

(B)    is a fraction where the numerator is years of Service as of the
Calculation Date and the denominator is the greater of years of Service as of
the

 

4



--------------------------------------------------------------------------------

    

Calculation Date or years of Service projected to Normal Retirement Date, and

    

(C)    is the Accrued Benefit under the Retirement Plan as of the Calculation
Date, the accrued benefit under any Company paid deferred Compensation
arrangements as of the Calculation Date, and/or any other accrued benefit
payable through another employer’s plan as of the Calculation Date by which the
Executive has obtained additional years of Service.

Section 3.2    Forfeiture of Benefit: If the Executive engages in any acts or
omissions constituting dishonesty, intentional breach of fiduciary obligation or
intentional wrongdoing, in each case that results in substantial harm to the
business or property of the Company, he shall forfeit and be ineligible to
receive any benefits under this Plan, and any benefits paid to such Executive
(or Beneficiary) can be recovered by the Company. The recovery of any benefits
paid to such Executive shall not preclude the Company from taking any other
actions against the Executive. Section 3.3    Benefit Payments:     

(a)     If a Payment Event occurs with respect to an executive while an
Executive is employed with the Company, and if such Executive’s benefits
hereunder are vested, then the Executive (or his Beneficiary) will be entitled
to receive a Fifty Percent (50%) Joint and Survivor Annuity, paid in monthly
payments, with the initial annual amount being 90% of the Executive’s Accrued
Benefit, and with a 10-year guaranteed period (meaning that if the Executive
dies less than 10 years after the commencement of the annuity payments, the
Executive’s spouse or alternate Beneficiary will nevertheless receive the
initial annual amount of the annuity [ninety percent (90%) of the Accrued
Benefit]), as follows:

    

(1)     Retirement Payment. In the event that benefits become payable due to the
Executive’s retirement at or after Normal Retirement Age, the benefit will be
payable as of the Executive’s Retirement Date.

    

(2)     Disability Payment. In the event that benefits become payable due to a
Total and Permanent Disability, the benefit will be payable as of the first day
of the month coincident with or next following the later of the date the
Executive ceases to perform services for the Company, or the date Worker’s
Compensation and/or Long-Term Disability benefits cease.

    

(3)     Death Payment. In the event that benefits become payable due to the
Executive’s death, the benefit specified above will be reduced for early
commencement by the percentage specified in Section 3.4 of the Retirement Plan
and the benefit will be payable as of the

 

5



--------------------------------------------------------------------------------

    

first day of the month coincident with or next following the later of the
Executive’s death or the date on which the Executive would have reached age 55.

    

(b)     Change-In-Control. Except as provided in Section 3.2, in the event that
there is a Change-In-Control of the Company, the Executive shall become fully
vested and receive an immediate lump-sum distribution, and the Plan shall
terminate. The lump sum distribution shall be the Actuarial Equivalent of a
single life annuity beginning at age 65 in the amount of the Executive’s Accrued
Benefit, using the Actuarial Equivalent definition for lump sum payments in
Section 1.2 of the Retirement Plan.

Section 3.4    Vesting of Benefits: An Executive’s benefits under this Plan are
not vested until the earlier of the date the Executive completes 10 years of
Service or the occurrence of a Change-in-Control. If an Executive’s employment
with the Company terminates, for any reason, before his benefits have vested
hereunder, the Executive will not be entitled to any benefits hereunder.
Section 3.5    Time of Benefit Payments: Payment of Benefits under the Plan
shall commence when such benefits become payable pursuant to Section 3.3, or as
soon thereafter as administratively feasible. Section 3.6    Mental or Legal
Incompetence: The Company, in its sole discretion, may make distribution to the
guardian or other legal representative of the Executive or Beneficiary, if the
Executive or Beneficiary is determined by a court of proper jurisdiction to be
mentally or legally incompetent to receive such benefit distribution. Any such
distribution shall be in full and complete satisfaction of any and all claims
whatsoever by or on behalf of such Executive under this Plan against the
Company, the Plan Administrator, any member of the Board, other Executives or
officers of the Company, other employees, shareholders and any other person
acting on behalf of them. Section 3.7    Benefits Unfunded: The benefits payable
under the Plan shall be paid by the Company and shall not be funded.

 

ARTICLE 4 – MISCELLANEOUS

 

Section 4.1    Amendment or Termination: The Chief Executive Officer, upon
receiving approval from the Compensation and Employee Benefits Committee, shall
have the right to amend this Plan from time to time and to terminate this Plan
at any time; provided, however, no such action shall reduce the Accrued Benefit,
as of the date of such action, of any Executive whose benefits hereunder are
vested, or defer the time for paying such benefits under Section 3.3.

 

6



--------------------------------------------------------------------------------

Section 4.2    Company Liability: Nothing in this Plan shall be construed to
limit in any way the right of the Company to terminate the employment of the
Executive at any time; or to be evidence of any agreement or understanding,
express or implied, that the Company or any affiliate company will employ the
Executive in any particular position or at any particular rate or remuneration
or for any particular period of time. Section 4.3    Indemnification: The
Company shall indemnify and hold harmless the Administrator, any member thereof
and any Employee who may act on behalf of the Company in the administration of
this Plan from and against any liability, loss, cost or expense (including
reasonable attorneys’ fees) incurred at any time as a result of or in connection
with any claims, demands, actions or causes of action of the Executive, any
person claiming through or under any of them, or any other person, party or
authority claiming to have an interest in this Plan or standing to act for any
persons or groups having an interest in this Plan, for or on account of, any of
the acts or omissions (or alleged acts or omissions) of the Administrator, any
member thereof or any such Employee, except to the extent resulting from such
person’s willful misconduct. Section 4.4    Tax Effects: The Company makes no
warranties or representations with regard to the tax effects or results of this
Plan. The Executive participating under this Plan shall be deemed to have relied
upon his own tax advisors with regard to such effects. Section 4.5    No
Assignment; Binding Effect: Neither the Executive nor Beneficiary shall have the
right to alienate, assign, commute or otherwise encumber his benefit for any
purpose whatsoever, and any attempt to do so shall be disregarded completely as
null and void. The provisions of this Plan shall be binding on the Executive and
on each person who claims a benefit under him and on the Company. Section 4.6   
Self-Interest: The Executive shall not have any right to vote or decide upon any
matter related directly or indirectly to him or any right to claim any benefit
under this Plan. Section 4.7    Construction: This Plan shall be construed in
accordance with the laws of the State of Georgia. The headings and subheadings
in this Plan have been inserted for convenience of reference only and are to be
ignored in construction of the provisions of this Plan. In the construction of
this Plan, the masculine shall include the feminine and the singular the plural
wherever appropriate.

 

[Cont’d on Page 8]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and seal this Plan as of this 11th day of August, 2005.

 

PLAN SPONSOR:

 

CARAUSTAR INDUSTRIES, INC.

 

 

By: /s/ Barry A. Smedstad

 

Title: Vice President Human Resources & Public Relations

 

(CORPORATE SEAL)

 

Attest: /s/ Marinan R. Mays

 

Title: Assistant Secretary

 

 

8



--------------------------------------------------------------------------------

APPENDIX A

 

(The following provisions are applicable only to Thomas V. Brown and will
supersede any respective provisions in the main document unless otherwise
specified in this Appendix A. Any other provisions in the main document that
have not been superseded by this Appendix A shall also apply to Mr. Brown.)

 

Section 2.4    Calculation Date: June 1, 2005. Section 2.22    Retirement Date:
July 1, 2005 Section 2.23    Retirement Plan: The Caraustar Industries, Inc.
Retirement Plan for Employees of Caraustar Industries, Inc. or the Smurfit Stone
Pension Plan; as amended from time to time. Section 2.24    Service: A period of
employment beginning On December 7, 1962 and ending on the Employee’s severance
from service date. Section 2.24.1    Social Security Benefit: The annual old-age
or disability insurance benefit of an Employee under Title II of the Social
Security Act as in effect on the date he retires or otherwise terminates
employment to which the Employee is or, upon proper application, would be
entitled at his Normal Retirement Age, disregarding the effect on actual
entitlement of any earnings of the Employee (generally known as the “retirement
test”). The Social Security Benefit shall be computed on the assumption that the
Employee will receive no income after termination of employment, or Normal
Retirement Age, if earlier, which would be treated as wages for purposes of the
Social Security Act. Section 3.1    Accrued Benefit: The Accrued Benefit is an
annual amount of $309,338.16, expressed as a single life annuity, calculated as
of the Executive’s Calculation Date, equal to the product of (A) times (B) minus
(C) below, but not less than the Accrued Benefit determined under Section 3.1 of
the main document.     

(A)    is 1.5% of Average Annual Compensation offset by 1.5% of the Social
Security Benefit, and

 

(B)    is years of Service (including a fraction for completed months) as of the
Calculation Date, and

 

(C)    is the Accrued Benefit under all Retirement Plans as of the Calculation
Date and the accrued benefit under any Company paid deferred Compensation
arrangements as of the Calculation Date.

Section 3.3   

Benefit Payments:

    

(a)     If a Payment Event occurs with respect to an Executive while an
Executive is employed with the Company, and if such Executive’s benefits
hereunder are vested, then the Executive will receive his benefits under a Fifty
Percent (50%) Joint and Survivor Annuity, paid in monthly

 

9



--------------------------------------------------------------------------------

    

 payments, with the initial annual amount being 90% of the Executive’s Accrued
Benefit, and with a 10-year  guaranteed period (meaning that if the Executive
dies less than 10 years after the commencement of the annuity  payments, the
Executive’s spouse or alternate Beneficiary will nevertheless receive the
initial annual amount of  the annuity [ninety percent (90%) of the Accrued
Benefit]).

    

(b)     Notwithstanding the above provisions of this Section 3.4, the Executive
as a Key Employee at the time of the Payment Event shall have the commencement
of his Retirement Payments delayed until January 1, 2006.

    

(c)     On or after January 1, 2006, subject to the provisions of Section 3.2,
the Executive shall receive an initial payment of $162,402.52, which amount
includes the aggregate of the prior six months of deferred payments since
Mr. Brown’s June 1, 2005 retirement, including interest thereon, and his
regularly scheduled monthly payment of $23,200.36.

 

10